Case 2:20-cv-00456-JPH-MJD Document 4 Filed 09/09/20 Page 1 of 3 PageID #: 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

                                                        )
TRACEY LAMOUAR SALTER, II                               )
  a/k/a GODLY DASYPUL,                                  )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )      No. 2:20-cv-00456-JPH-MJD
                                                        )
WHOEVER THIS CONCERNS,                                  )
                                                        )
                              Defendant.                )

              ORDER DIRECTING PLAINTIFF TO RESOLVE FILING FEE
                        AND DISMISSING COMPLAINT

                                                  I.

       The plaintiff shall have through October 2, 2020, to either pay the $400.00 filing fee or

move for leave to proceed in forma pauperis. If he seeks to proceed in forma pauperis, he must

include a certified copy of this institution trust fund account statement for the 6-month period

preceding the date he filed this action, September 2, 2020.

                                                  II.

       Tracey Salter's complaint alleges only that he wishes to sue "whoever this concerns" "for

whatever they did to me that's not right." Dkt. 1. The complaint includes no allegations describing

who has violated his constitutional rights, when, or how.

       Because Mr. Salter is a prisoner at Wabash Valley Correctional Facility, the Court is

obligated to screen his complaint. 28 U.S.C. § 1915A(a), (c). A complaint must include a short

and plain statement of the grounds for the Court’s jurisdiction, the claims the plaintiff is asserting,

and the relief he is seeking. Fed. R. Civ. P. 8. A complaint must describe "the claim in sufficient




                                                  1
Case 2:20-cv-00456-JPH-MJD Document 4 Filed 09/09/20 Page 2 of 3 PageID #: 6




detail to give the defendant fair notice of what the claim is and the grounds upon which it rests."

Bravo v. Midland Credit Mgmt., 812 F.3d 599, 601 (7th Cir. 2016).

         Mr. Salter's complaint, dkt. [1], is dismissed pursuant to 28 U.S.C. § 1915A(b) for failure

to state a claim upon which relief may be granted. The complaint does not satisfy the basic

requirements of Rule 8. It does not identify any defendant nor provide any notice of alleged

wrongdoing, and it does not support an inference that Mr. Salter is entitled to any relief in this

Court.

         Mr. Salter shall have through October 2, 2020, to file an amended complaint that resolves

the deficiencies discussed in this Entry. The clerk is directed to include a civil rights complaint

form and a form motion for leave to proceed in forma pauperis with Mr. Salter's copy of this Order.

         If Mr. Salter chooses to file an amended complaint, he must use the form provided by the

Court, and he must include the case number associated with this action, No. 2:20-cv-00456-JPH-

MJD. It will completely replace the original complaint, and it will be screened, so it must include

all defendants, claims, and factual allegations that Mr. Salter wishes to pursue in this action.

         If Mr. Salter fails to comply with these orders in the time provided, the Court will dismiss

this action without further warning or opportunity to show cause and enter final judgment for

failure to state a claim upon which relief can be granted in accordance with 28 U.S.C. § 1915A(b).


SO ORDERED.

Date: 9/9/2020




                                                  2
Case 2:20-cv-00456-JPH-MJD Document 4 Filed 09/09/20 Page 3 of 3 PageID #: 7




Distribution:

TRACEY LAMOUAR SALTER, II
208025
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                     3
